—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Roman, J.), rendered January 4, 1999, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree (two counts), and criminal possession of a controlled substance in the seventh degree, after a nonjury trial, and imposing sentence.Ordered that the judgment is affirmed.Contrary to the defendant’s contention, the Supreme Court properly denied his pro se application and the application of *522his assigned counsel for the appointment of new assigned counsel based on an alleged conflict of interest. The defendant did not establish that his defense was affected by the alleged conflict (see, People v Longtin, 92 NY2d 640, 644, cert denied 526 US 1114). Moreover, we find that the defendant received the effective assistance of counsel (see, People v Baldi, 54 NY2d 137). Goldstein, J. P., McGinity, Luciano and Crane, JJ., concur.